DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Yao Wang on 01/13/2021.
	In the claims:
(Currently Amended) A computer-implemented method for characterizing depositional features of a formation by geological-based seismic classification, the method comprising:  
activating the seismic source to launch the seismic waves into the formation;
accessing data associated with the formation, the data encoding seismic waves as seismic traces reflected from cells at various locations within a stratum of the formation in response to a seismic source; 
classifying the cells into multiple non-overlapping groups according the seismic traces reflected from the cells at the various locations within the stratum;    
for each non-overlapping group of cells, identifying one or more subgroups of adjacent cells; 
for the one or more subgroups of adjacent cells identified from a group of cells, calculating a subgroup area metric for each subgroup of cells by combining contributions from adjacent cells in a subgroup, wherein each subgroup is represented by a polygon, and wherein the subgroup area metric characterizes an area or a shape of the polygon;
generating a variation map of the stratum based on the subgroup area metric;     
characterizing one or more depositional features within the stratum based at least in part on the variation map using the subgroup area metric, wherein the one or more depositional features comprise dunes and fluvial facies within the stratum; and
displaying the characterization to a user on a user-interface to assist oil exploration in the formation.  



14. (Cancelled)

15.  (Currently Amended) A computer system comprising one or more processors, wherein the one or more processors are configured to perform operations of:  
activating the seismic source to launch the seismic waves into the formation;
accessing data associated with the formation, the data encoding seismic waves as seismic traces reflected from cells at various locations within a stratum of the formation in response to a seismic source; 
classifying the cells into multiple non-overlapping groups according the seismic traces reflected from the cells at the various locations within the stratum;    
for each non-overlapping group of cells, identifying one or more subgroups of adjacent cells; 
for the one or more subgroups of adjacent cells identified from a group of cells, calculating a subgroup area metric for each subgroup of cells by combining contributions from adjacent cells in a subgroup, wherein each subgroup is represented by a polygon, and wherein the subgroup area metric characterizes an area or a shape of the polygon;
generating a variation map of the stratum based on the subgroup area metric;     
characterizing one or more depositional features within the stratum based at least in part on the variation map using the subgroup area metric, wherein the one or more depositional features comprise dunes and fluvial facies within the stratum; and
displaying the characterization to a user on a user-interface to assist oil exploration in the formation.  

21.  (Cancelled)  

Allowable Subject Matter
3.	Claims 1, 3-13, and 15-20 are allowed.
Claims 1, 3-13, and 15-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The classifying cells into multiple non-overlapping groups of reflected seismic traces at various locations within the stratum; for the one or more subgroups of adjacent cells identified from a group of cells, calculating a subgroup area metric for each subgroup of cells by combining contributions from adjacent cells in a subgroup, wherein each subgroup is represented by a polygon, and wherein the subgroup area metric characterizes an area or a shape of the polygon; generating a variation map of the stratum based on the subgroup area metric; characterizing one or more depositional features within the stratum based at least in part on the variation map using the subgroup area metric, wherein the one or more depositional features comprise dunes and fluvial facies within the stratum as cited in independent clams 1 and 15.

Instead, Singh et al. disclose seismic facies analysis based on pattern recognition of wave shape of seismic traces within a specific window from reservoir top using supervised classification.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864